DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is made in response to applicant’s amendment filed on 09/17/2021. Claims 1, 6, 7, 9, 11, 12, 15-17, 19 and 23-25 are currently pending in the application. An action follows below:
Response to Arguments
The claim objections and the rejections 35 U.S.C. 112(b) in the previous Office action dated 06/18/2021 have been withdrawn in light of the amendment to claims.
In response to the rejections 35 U.S.C. 103 based on the primary Lu reference, Applicant amends all independent claims and provides, on pages 8-10 of the amendment, arguments which have been fully considered. See the new ground of rejections of the current claims made below.
Claim Objections
Claim 1 is objected to because of the following informalities: “a side” in line 14 should be changed to --– the side -- in order to render sufficient antecedent basis for this limitation in line 7.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities: “a side” in line 15 should be changed to --– the side -- in order to render sufficient antecedent basis for this limitation in line 8.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities: “a side” in line 11 should be changed to --– the side -- in order to render sufficient antecedent basis for this limitation in line 8.  Appropriate correction is required.
Notice to Applicant(s)
Examiner notes that the specification is not the measure of invention. Therefore, limitations contained therein can’t be read into the claims for the purpose of avoiding the prior art. See In re Sporck, 55 CCPA 743, 386 F.2d 924, 155 USPQ 687 (1968).
Further, the names/ terms of the features/elements used in the pending application or pending claims may be different from the names/terms of the matching features/ elements of the prior arts; however, the matching features/ elements of the prior arts contain all characteristics/ functions of the features/elements DEFINED by the pending claims.
Note that in order to avoid confusion, the below citations in the below rejection(s) are mere one or more places in the reference to disclose the "claimed" limitation(s) and/or are directed to one or more of embodiments disclosed by the cited reference(s). In other words, the “claimed” features/limitations may be read in other places in the reference or other embodiments of the reference. In order to better understand how the claimed limitations are taught by the reference(s), a review of the entire reference(s) is suggested by the examiner. Applicant is reminded a prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention as not all relevant paragraphs may have been cited in the rejection. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 9, 11, 12, 15-17, 19 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. (CN 206194793 cited in IDS; see the corresponding publication US 2019/0006427 A1 for the following citations; hereinafter Lu) in view of Chang (US 9,166,188 B1) and Kim (US 2016/0141545 A.)
As per claims 1 and 17, Lu discloses a display device (an OLED display device 01; see at least Fig. 3; ¶ [0040],) comprising an OLED display panel (see any of Figs. 3-4; ¶ [0040], disclosing an OLED display panel comprising a plurality of pixel units, each including an OLED unit 30,) wherein the OLED display panel comprises: 
	a base substrate (see at least Figs. 3-4; ¶ [0040], disclosing a base substrate including at least an element 10;) 
see the above discussion or at least Figs. 3-4; ¶ [0040], disclosing a plurality of pixel units, each including an OLED unit 30 disposed on the base substrate;) 
	at least one pixel unit comprising: 
 	an organic electroluminescent device comprising an organic light-emitting layer and the top electrode layer arranged to be sequentially stacked on the base substrate (see at least Figs. 3-4; ¶ [0040], disclosing an organic electroluminescent device 30 comprising an organic light-emitting layer 32, a top electrode layer 33, and a bottom electrode layer 31 arranged to be sequentially stacked on the base substrate;)
	  	an auxiliary electrode layer (40) disposed at a bottom side of the top electrode layer closer to the base substrate and connected with the top electrode layer in parallel (see at least Figs. 3-4,)
	 wherein a top electrode signal line is provided on the base substrate, the top electrode layer is connected with the top electrode signal line, and the auxiliary electrode layer is connected with the top electrode signal line (see Lu at least Figs. 3-4, disclosing a top electrode signal line provided on the element 60 of the base substrate so that the top electrode layer 33 is connected with the top electrode signal line and the auxiliary electrode layer 40 is connected with the top electrode signal line,)
at least one first packaging layer is provided between the auxiliary electrode layer and the top electrode layer (see at least Figs. 3-4, disclosing at least one first packaging layer 20 provided between the auxiliary electrode layer 40 and the top electrode layer 33,) at least one portion of the first packaging layer is disposed at the bottom side of the top electrode layer closer to the base substrate and is in contact with the bottom side of the top electrode layer closer to the base substrate (see Lu at least Figs. 3-4, disclosing at least one portion of the first packaging layer 20 disposed at a bottom side of the top electrode layer 33 closer to the base substrate 10 and is in contact with the bottom side of the top electrode layer 33 closer to the base substrate 10;)
at least one via hole is provided on the at least one first packaging layer and the auxiliary electrode layer is connected with the top electrode layer by a conductor disposed within the at least one via hole (see Lu at least Figs. 3-4; ¶ [0040], disclosing at least one via hole 21 provided on the at least one first packaging layer 20 and the auxiliary electrode layer 40 connected with the top electrode layer 33 by a conductive element disposed within the at least one via hole 21, wherein the conductive element includes a bottom portion construed as the claimed conductor and being in contact with the auxiliary electrode layer 40; and a top portion construed as the claimed protective layer and being in contact with the top electrode layer 33, since the current claim 1 does not require the protective layer separated from the conductor. Alternatively, assuming the current claim 1 requiring the protective layer separated from the conductor, since modification which would have involved a mere change in the separation of two elements having the same material, a person of ordinary skill in the art at the time before the effective filing date of invention of the pending application would obviously separate the conductive element into the conductor and the protective layer, as desired as was judicially recognized as being within the level of ordinary skill in the art, In Nerwin v. Erlichman, 168 USPQ 177, 179 (PTO Bd. of Int. 1969), because the mere fact that a given structure is integral does not preclude its consisting of various elements;) and
a protective layer is disposed at the bottom side of the top electrode layer closer to the base substrate, in which a pattern of the protective layer is located between the top electrode layer and the conductor within the at least one via hole (see the above discussion regarding to the protective layer; further Lu at least Figs. 3-4, disclosing the protective layer disposed at the bottom side of the top electrode layer 33 closer to the base substrate 10, in which a pattern of the protective layer is located between the top electrode layer 33 and the conductor within the at least one via hole 21,) the protective layer is separated from the top electrode layer, and the protective layer is disposed in the first packaging layer and is in contact with the bottom side of the top electrode layer closer to the base substrate (see the above discussion regarding to the protective layer; further Lu at least Figs. 3-4, disclosing the protective layer separated from the top electrode layer 33, disposed in the first packaging layer 20, and being in contact with the bottom side of the top electrode layer 33 closer to the base substrate 10.)
	
	Accordingly, Lu discloses all limitations of these claims except that Lu discloses “the auxiliary electrode layer disposed at a bottom side of the top electrode layer closer to the base substrate”, instead of the feature (i) “the auxiliary electrode layer disposed at a [[top]] side of the top electrode layer away from the base substrate,” as claimed. Lu, as discussed above, discloses the first packaging layer being an inorganic film layer.” Li discloses “at least one portion of the first packaging layer is disposed at the bottom side of the top electrode layer closer to the base substrate and is in contact with the bottom side of the top electrode layer closer to the base substrate,” instead of the feature (iii) “at least one portion of the first packaging layer is disposed at the [[top]] side of the top electrode layer away from the base substrate and is in contact with the [[top]] side of the top electrode layer away from the base substrate,” as claimed. Lu is silent to the features (iv) “a second packaging layer and limitations associated with the second packaging layer,” as claimed.

Regarding to the above features (i)-(iii), in the same field of endeavor of endeavor, Chang discloses an OLED display device (see at least Abstract; Fig. 2) comprising an OLED display panel (see at least Fig. 2) comprising:
A base substrate (see at least Fig. 2, disclosing a base comprising at least element 21;)
an organic electroluminescent device comprising an organic light-emitting layer and the top electrode layer arranged to be sequentially stacked on the base substrate (see at least Figs. 2, disclosing an organic electroluminescent device 3 comprising an organic light-emitting layer 33, a top electrode layer 32, and a bottom electrode layer 31 arranged to be sequentially stacked on the base substrate;)
	  an auxiliary electrode layer (24) disposed at a top side of the top electrode layer (32) away from the base substrate and connected with the top electrode layer in parallel (see at least Fig. 2,)
	 a first packaging layer is provided between the auxiliary electrode layer and the top electrode layer (see at least Fig. 2, disclosing a first packaging layer 23 provided between the auxiliary electrode layer 24 and the top electrode layer 32,) the first packaging layer is an inorganic film layer (see at least Col. 2:52-54, disclosing a first packaging layer 23 provided between the auxiliary electrode layer 24 and the above-discussed top electrode layer and being inorganic film layer such as glass,) at least one portion of the first packaging layer is disposed at the top side of the top electrode layer away from the base substrate and is in contact with the top side of the top electrode layer away from the base substrate (see at least Fig. 2, disclosing at least one portion of the first packaging layer 23 disposed at a top side of the top electrode layer 32 away from the base substrate and is in contact with the top side of the top electrode layer 32 away from to the base substrate;)
at least one via hole is provided on the at least one first packaging layer and the auxiliary electrode layer is connected with the top electrode layer by a conductor disposed within the at least one via hole (see least Fig. 2; Col. 2:46-52, disclosing at least one via hole 41 provided on the at least one first packaging layer 23 and the auxiliary electrode layer 24 connected with the top electrode layer 32 by a cathode-connecting element disposed within the at least one via hole 41, wherein the conductive element includes a top portion construed as the claimed conductor and being in contact with the auxiliary electrode layer 24; and a bottom portion construed as the claimed protective layer and being in contact with the top electrode layer 32, since the current claim 1 does not require the protective layer separated from the conductor. Alternatively, assuming the current claim 1 requiring the protective layer separated from the conductor, since modification which would have involved a mere change in the separation of two elements having the same material, a person of ordinary skill in the art at the time before the effective filing date of invention of the pending application would obviously separate the conductive element into the conductor and the protective layer, as desired as was judicially recognized as being within the level of ordinary skill in the art, In Nerwin v. Erlichman, 168 USPQ 177, 179 (PTO Bd. of Int. 1969), because the mere fact that a given structure is integral does not preclude its consisting of various elements;) and
a protective layer is disposed at the top side of the top electrode layer away from the base substrate, in which a pattern of the protective layer is located between the top electrode layer and the conductor within the at least one via hole (see the above discussion regarding to the protective layer and the conductor; further see at least Fig. 2, disclosing the protective layer disposed at the top side of the top electrode layer 32 away from the base substrate 10, in which a pattern of the protective layer is located between the top electrode layer 32 and the conductor within the at least one via hole 41,) the protective layer is separated from the top electrode layer (see at least Fig. 2,) and the protective layer is disposed in the first packaging layer and is in contact with the top side of the top electrode layer away from the base substrate (see the above discussion regarding to the protective layer; further see at least Fig. 2, disclosing the protective layer separated from the top electrode layer 32, disposed in the first packaging layer 23 and being in contact with the top side of the top electrode layer 32 away from the base substrate.)
Lu, as discussed above, discloses to use the auxiliary electrode layer disposed at a bottom side of the top electrode layer closer to the base substrate and connected with the top electrode layer in parallel for reducing the surface of the cathode and avoiding significantly uneven illumination in the OLED display device (see Lu at least ¶ [0047]:1-11.) Chang discloses to use the auxiliary electrode layer disposed at a top side of the top electrode layer via the above-discussed protective layer and being away from the base substrate and connected with the top electrode layer in parallel for overcoming the same aforementioned drawbacks of the Lu reference (see Chang; Col. 1:12-34.) In other words, the disposition of the auxiliary electrode layer disposed at a bottom side of the top electrode layer closer to the base substrate (taught by the Lu reference) or the auxiliary electrode layer disposed at a top side of the top electrode layer via the above-discussed protective layer and being away from the base substrate (taught by the Chang reference) would overcome the same aforementioned drawbacks.
Moreover, a change in location is generally recognized as being within the level of ordinary skill in the art, see In re Japikse, 86 USPQ 70 (CCPA 1950). Therefore, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to modify the Lu display device to have the auxiliary electrode layer at a top side of the top electrode layer via the above-discussed protective layer and being away from the base substrate and the first packaging layer being an inorganic film layer, so as to obviously render all aforementioned missing features of the Lu reference, in view of the teaching in the Chang reference, to obtain the same predictable result of overcoming the same aforementioned drawbacks.
	Accordingly, the above modified Lu in view of Chang obviously renders all limitations of these claims except that the above modified Lu display device still fails to teach the above features (iv) “a second packaging layer and limitations associated with the second packaging layer,” as claimed.

However, in the same field of endeavor of endeavor, Kim discloses a display device (an OLED display device; see at least Figs. 1, 2 and 4-7; Abstract,) comprising an OLED display panel (see at least Fig. 3; ¶ [0039], disclosing an OLED display panel comprising a plurality of pixel units,) wherein the OLED display panel comprises: 
	a base substrate (see at least Fig. 4, disclosing a base substrate SUB;) 
see the above discussion or at least Fig. 3; ¶ [0039], disclosing a plurality of pixel units disposed on the base substrate;) 
	at least one pixel unit comprising: 
	an organic electroluminescent device comprising an organic light-emitting layer and a top electrode layer arranged to be sequentially stacked on the base substrate (see at least Fig. 4; ¶ [0042], disclosing an organic electroluminescent device OLED comprising an organic light-emitting layer OL, a top electrode layer CAT, and a bottom electrode layer ANO arranged to be sequentially stacked on the base substrate;)
	  	an auxiliary electrode layer (AC) disposed at a [[bottom]] side of the top electrode layer closer to the base substrate and connected with the top electrode layer in parallel (see at least Fig. 4;) and
	at least one second packaging layer disposed at a [[top]] side of the auxiliary electrode layer away from the base substrate, wherein one of the at least  second packaging layer is an organic film layer, so as to prevent moisture and gases from intruding into the inner space of the display panel (since Kim at least Figs. 2 and 4; ¶ [0013], further discloses at least one second packaging layer [FS, TS, BM, CF] provided to enclose all electrode layers away from the base substrate SUB so as to be disposed at a [[top]] side of the auxiliary electrode layer AC away from the base substrate SUB and being an organic film layer, so as to prevent moisture and gases from intruding into the inner space of the display panel.)

The above modified Lu in view of Chang, as discussed above, obviously renders the auxiliary electrode layer disposed on the first packaging layer, but is silent to a second packaging layer. Kim, as discussed above, discloses the second packaging layer disposed at the [[top]] side of the auxiliary electrode layer away from the base substrate and being an organic film layer, to prevent moisture and gases from intruding into the inner space of the display panel. Thus, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of invention of the pending application to further modify the display panel of the above modified Lu to include the second packaging layer, in view of the teaching in the Kim reference, to improve the above modified Lu display panel for the predictable result of preventing moisture and gases from intruding into the inner space of the display panel.
the auxiliary electrode layer disposed between the at least one first packaging layer and the second packaging layer” as the above modified Lu in view of Chang, as discussed above, obviously renders “the auxiliary electrode layer disposed on the first packaging layer” and Kim, as discussed above, discloses “the second packaging layer disposed at the [[top]] side of the auxiliary electrode layer away from the base substrate.”

As per claim 7, the above modified Lu obviously discloses a via hole provided on the first packaging layer and the auxiliary electrode layer connected with the top4839-9451-7105, v. 1 electrode signal line by the conductor disposed within the via hole (see the discussion in the rejection of claim 1; or see Lu Figs. 3-4, disclosing a via hole 21 provided on the first packaging layer 20 and the auxiliary electrode layer 40 connected with the top4839-9451-7105, v. 1 electrode signal line by the conductor disposed within the via hole 21; see Chang at least Fig. 2, also disclosing that, a via hole 41 provided on the first packaging layer 23 and the auxiliary electrode layer 24 connected with the top4839-9451-7105, v. 1 electrode signal line by the conductor disposed within the via hole.) 
As per claim 9, the above modified Lu obvious renders the at least one second packaging layer comprising at least one inorganic film layer, or the at least one second packaging layer comprising at least one organic film layer and at least one inorganic film layer arranged to be sequentially overlapped (see the discussion in the rejection of claim 1; or see Kim, at least Figs. 2 and 4; ¶ [0013], further discloses at least one second packaging layer [FS, TS, BM, CF] comprising at least one inorganic film layer, or at least one organic film layer and at least one inorganic film layer arranged to be sequentially overlapped.)
As per claim 11, the above modified Lu obviously renders the first packaging layer and the auxiliary electrode layer connected with the top electrode signal line by a conductive wire disposed on the first packaging layer (see Lu at least Fig. 3 modified in view of Chang, disclosing the auxiliary electrode layer 40 connected with the top electrode signal line by a conductive wire 50 disposed on the first packaging layer of the above modified display device; further see Chang at least Fig. 2, disclosing a conductive wire 41 disposed on the first packaging layer to connect the auxiliary electrode layer 24 with the top electrode layer.)
As per claim 12, the above modified Lu obviously renders the at least one first packaging layer provided between the auxiliary electrode layer and the top electrode layer (see the discussion in the rejection of claim 1,) at least two via holes provided on the first packaging layer, and the auxiliary electrode layer connected with the top electrode layer by conductors disposed within the at least two via holes (see Chang at least Fig. 2; Col. 2:46-52, disclosing at least two via holes 41 provided on the first packaging layer 23 and the auxiliary electrode layer 24 connected with the top electrode layer 32 by conductors disposed within the at least two via holes 41.)
	As per claim 15, the above modified Lu obviously renders that wherein, in a pixel unit comprising an organic electroluminescent device and an auxiliary electrode layer, an orthographic projection of the auxiliary electrode layer on the base substrate surrounds an orthographic projection of the organic electroluminescent device on the base substrate (see Lu at least Fig. 3.)
As per claim 16, the above modified Lu obviously renders a thickness of the auxiliary electrode layer being greater than a thickness of the top electrode layer (see Lu at least Fig. 3; ¶ [0047], disclosing that, since Lu discloses the auxiliary electrode connected in parallel with the top electrode layer, a thickness of the auxiliary electrode layer is greater than a thickness of the top electrode layer in order to reduce the surface resistance of the top electrode layer.)
As per claim 19, since this method claim is similar to the apparatus claim 1, the above modified Lu would obviously render these claims obvious (see the discussion in the rejection of claim 1 above.)
As per claim 23, the above modified Lu obviously renders an orthographic projection of the pattern of the auxiliary electrode layer on the base substrate located in a non-lighting region (see Lu at least Figs. 4-5; ¶ [0040], showing an orthographic projection4839-9451-7105, v. 1 [[corresponding to the via hole 21]] of the pattern of the auxiliary electrode layer 40 on the base substrate located in a non-lighting region being adjacent to the lighting region X of the R OLED pixel.)
As per claim 24, the above modified Lu obviously renders an orthographic projection of the pattern of the auxiliary electrode layer on the base substrate located between orthographic projections of adjacent organic electroluminescent devices on the base substrate (while Lu Figs. 4-5 shows only a portion of the OLED display device comprising three OLED units as (R, G, B) pixels and a via hole 21, the whole OLED display device comprises a plurality of the portions (also see Lu at least ¶ [0024]; ¶ [0072]]), thereby rendering an orthographic projection [[corresponding to the via hole 21]] of the pattern of the auxiliary electrode layer on the base substrate located between orthographic projections of adjacent organic electroluminescent devices on the base substrate.)
As per claim 25, the above modified Lu obviously renders a protective layer disposed between the top electrode layer and the at least one packaging layer to prevent etchants from damaging the top electrode layer (Lu, as discussed in the rejection of claim 1 above, discloses the top portion of the cathode layer 33 as the claimed protective layer; further see Lu at least Figs. 3-4, disclosing the above-discussed protective layer disposed between the above-discussed top electrode layer and the at least one packaging layer 20 to prevent etchants from damaging the top electrode layer; also see Chang at least Fig. 2, further disclosing a top portion of the cathode layer 32 as the claimed protective layer disposed between the top electrode layer and the at least one packaging layer to prevent etchants from damaging the top electrode layer.)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lu in view of Chang and Kim, as applied to claim 1 above, and further in view of Visweswaran et al. (US 2017/0179432 A1; hereinafter Visweswaran.)
As per claim 6, the above modified Lu obviously renders the pattern of the protective layer comprising at least one strip electrode, each correspondingly connected with the conductor within at least one via hole; alternatively, the pattern of the protective layer comprising at least one block electrode, each correspondingly connected with the conductor within a via hole (see Lu at least Fig. 3 or 4, disclosing the pattern of the above-discussed protective layer comprising at least one strip electrode or at least one block electrode, each correspondingly connected with the conductor within at least one via hole 21; see Chang at least Fig. 2, also disclosing the pattern of the above-discussed protective layer comprising at least one strip electrode or at least one block electrode, each correspondingly connected with the conductor 41 within at least one via hole 41.) The above modified Lu further discloses the protective layer having the same material with the cathode/top electrode layer (see Lu at least Fig. 3) usually made of pure metal and/or alloy material (see Lu at least ¶ [0004]:1-2; or see Chang at least Col. 2:50-52,) but is silent to the protective layer aluminum, indium tin oxide, or zinc tin oxide, as claimed.
However, Visweswaran further teaches a cathode layer (CAT) made of indium tin oxide for ensuring transmitting of the light generated by the organic light emission layer (see at least ¶ [0046], ¶ [0049].) Therefore, it would have been obvious to one of ordinary skill in the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jimmy H Nguyen whose telephone number is (571) 272-7675. The examiner can normally be reached on Monday-Friday 9AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae, can be reached at (571) 272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 

						/Jimmy H Nguyen/
Primary Examiner, Art Unit 2626